Exhibit 16.1 March 10, 2016 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Eight Dragons Company (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Eight Dragons Company dated March 10, 2016. We agree with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, /s/ Hillary CPA Group LLC Noblesville, Indiana
